ORDER

PER CURIAM.
Appellant, Howard James Elkins, appeals from a jury conviction of first degree burglary, RSMo § 569.160 (1986), for which appellant was sentenced to five years’ imprisonment; first degree assault, RSMo § 565.050 (1986), for which appellant was sentenced to 25 years’ imprisonment; and armed criminal action, RSMo § 571.015 (1986), for which appellant was sentenced to five years’ imprisonment, all terms to be served consecutively. We affirm.
We have reviewed the briefs of the parties and the legal file and find the actions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 30.25(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.